Citation Nr: 1750669	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-27 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the right acromioclavicular joint with limited motion.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the left acromioclavicular joint with limited motion.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 26, 2016.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015. 

This case was before the Board in June 2015; this case was last before the Board in May 2017, when the above noted issues were remanded for additional development and clarification.  This case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the May 2017 remand, the Board asked for a VA examiner to provide an addendum opinion regarding whether any of the Veteran's current bilateral knee disorders, to include degenerative joint disease, were related to his military service.  Specifically, the Board directed that the VA examiner address the Veteran's assertions of chronic symptoms of bilateral knee pain since service, as well as the three lay statements submitted by the Veteran's family and friends, who indicated the Veteran used ace wraps and knee braces immediately following his separation from service in 1982.  

An addendum opinion was obtained in June 2017.  The examiner opined that the Veteran's bilateral knee conditions were less likely than not due to his military service.  In support, the examiner stated that the treatment notes did not show the Veteran complained of knee pain shortly after separation from service; further, she stated the three lay statements by the Veteran's family and friends did not mention the Veteran's knee complaints.  However, the examiner cannot disregard the Veteran's competent reports of his chronic symptoms of bilateral knee pain since service solely based on the absence of corroborating treatment records.  Further, it appears the examiner addressed the wrong lay statements in the record; while the lay statements submitted in October 2016 do not mention the Veteran's knee complaints, the three lay statements submitted in April 2015 do discuss the Veteran's use of ace wraps and knee braces immediately following his separation from service.  

Thus, the Board finds the June 2017 opinion is inadequate; a remand is therefore necessary in order to obtain an addendum opinion that adequately addresses the above issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

As for the Veteran's bilateral shoulders, the Veteran underwent a new VA examination in June 2017.  During the examination, the examiner indicated there was additional functional loss of the Veteran's bilateral shoulders with repeated use over a period of time, as well as during flare-ups.  However, the examiner did not describe what these additional limitations would be, and stated he could not give a measurement in degrees of range of motion because the Veteran was not being seen after repetitive use over time, or during a flare-up.  The examination report shows that no attempt at estimation of the additional functional loss was made, nor was there a rationale given for this lack of estimation.  Thus, the Board finds that the June 2017 examination is inadequate, and a remand is necessary in order to afford the Veteran a new VA examination that adequately addresses the current severity of his bilateral shoulders.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

Finally, respecting the Veteran's TDIU claim, the Board must also remand that claim as it is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Atlanta VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file. 

2.  Submit the claims file to the previous June 2017 VA examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum opinion respecting whether any current bilateral knee disorder, to include degenerative joint disease, is related to military service.  

The examiner should opine whether the Veteran's bilateral knee disorders at least as likely as not (50 percent or greater probability) began in or are otherwise the result of his military service.  

In answering this question, the examiner should specifically address the Veteran's assertions that he has experienced chronic bilateral knee pain since service, and the three lay statements submitted by the Veteran's family and friends in April 2015 that indicated the Veteran used ace wraps and knee braces immediately following his separation from service in 1982.  The examiner should additionally set forth the medical reasons for accepting or rejecting these statements.  

All opinions must be accompanied by an explanation.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral shoulder disabilities.  The claims folder must be made available to and be reviewed by the examiner.  

Full range of motion testing must be performed where possible.  The bilateral shoulders should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must also be specifically noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  

All opinions must be accompanied by an explanation.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




